Exhibit 10.1






Principal Amount:  $250,000.00
Issue Date:  February 11, 2009





10% SECURED CONVERTIBLE PROMISSORY NOTE


 
FOR VALUE RECEIVED, ThermoEnergy Corporation, a Delaware corporation (the
“Borrower”), hereby promise to pay to the order of The Quercus Trust (the
“Holder”), the sum of Two Hundred Fifty Thousand Dollars ($250,000.00) on the
earlier to occur of (i) the closing of an equity or convertible debt investment
in the Borrower yielding gross proceeds to the Borrower of not less than Two
Million Dollars ($2,000,000.00)(a “Financing”) or December 31, 2009 (in either
case, the “Maturity Date”).  Unless the Holder is participating as an investor
in the Financing, the Borrower shall, at least ten (10) days prior to the
initial closing of the Financing, give the Holder written notice setting forth
the details of the Financing (including, without limitation, the terms of the
securities to be issued in the Financing (the “Financing Securities”), the price
per share at which such Financing Securities will be issued (the “Financing
Price”) and the expected gross proceeds to the Borrower)(the “Financing
Notice”).
 
Interest on the outstanding principal balance shall be paid at the rate of ten
percent (10.0%) per annum, payable in arrears on the last day of each March,
June, September and December, commencing on March 31, 2009 and continuing
through the Maturity Date (each, an “Interest Payment Date”).  Interest shall be
computed on the basis of a 365-day year, using the number of days actually
elapsed.
 
At the election of the Borrower by written notice to the Holder, all or any
portion of any payment of interest due under this Note on any particular
Interest Payment Date may be paid by the issuance to the Holder, on such
Interest Payment Date, of shares of the Borrower’s Common Stock, par value
$0.001 per share (the “Common Stock”).  The number of shares of Common Stock to
be issued in payment of interest on any particular Interest Payment Date shall
be determined by dividing (i) the amount of interest to be so paid by (ii)
ninety percent (90%) of the volume weighted average trading price per share of
Common Stock for the ten (10) trading days immediately preceding such Interest
Payment Date on the New York Stock Exchange, the American Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the OTC Bulletin Board, as reported by Bloomberg Financial Markets, or any
successor performing similar functions.
 
The Holder shall have the right at any time and from time to time until the
principal and interest on this Note shall have been paid in full, to participate
in the Financing by converting the principal amount of this Note into shares of
the Financing Securities at a price per share equal to ninety percent (90%) of
the Financing Price.  If the Holder desires to  exercise its right of
conversion, the Holder shall, within five (5) business days after delivery of
the Financing Notice, give the Borrower a written notice, setting forth the
amount of principal which the Holder will convert in the Financing.  The
Holder’s right to participate in the Financing by conversion of this Note shall
be conditioned on the Holder’s entering into such purchase agreements and
related agreements as shall be executed at the closing of the Financing by the
other investors participating in the Financing.  Except to the extent that the
entire unpaid principal balance of this Note is being presented for conversion,
the Holder shall not be required to present this Note in order to effect
conversion, and the Holder shall maintain a ledger setting forth each conversion
of principal and interest on this Note and such ledger shall, absent manifest
error, be deemed to be binding and conclusive on the Borrower.
 


 
 

--------------------------------------------------------------------------------

 
 
The obligations of the Borrower under this Note are secured by a pledge of
certain assets of the Borrower pursuant to a Security Agreement of even date
herewith by and between the Borrower and the Holder (the “Security Agreement”)
and the holder of this Note shall be entitled to all of the benefits of the
Security Agreement.
 
This Note may not be prepaid, in whole or in part, without the prior written
consent of the Holder.  Partial prepayments, if any, shall be applied first to
accrued and unpaid interest, and the balance to principal.
 
The entire unpaid principal amount of this Note, together with interest thereon
shall, on written notice from the Holder, forthwith become and be due and
payable if any one or more Events of Default shall have occurred (for any reason
whatsoever and whether such happening shall be voluntary or involuntary or be
affected or come about by operation of law pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and be continuing.
 
The occurrence of any one or more of the following events or conditions shall
constitute an “Event of Default” under this Agreement:
 
(i)           Borrower’s failure to make any payment of principal or interest or
any other sums within fifteen (15) days of the date when due on this Note; or
 
(ii)           Any representation or warranty or other statement made or
furnished to the Holder by or on behalf of the Borrower in any document or
instrument furnished in connection with this Note proves to have been false or
misleading in any material respect when made or furnished; or
 
(iii)           Breach of or failure in the due observance or performance in any
material respect of any covenant, condition or agreement on the part of the
Borrower to be observed or performed pursuant to this Note and the failure to
cure (if curable) any such breach or failure within fifteen (15) days after
receipt of written notice thereof from the Holder; or
 
(iv)           If the Borrower shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of all or a substantial part of any of its
assets; (b) be unable, or admit in writing its inability, to pay its debts as
they mature; (c) file or permit the filing of any petition, case arrangement,
reorganization, or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or the making of an assignment for the benefit
of creditors or the consenting to any form or arrangement for the satisfaction,
settlement or delay of debt or the appointment of a receiver for all or any part
of its properties; or (d) any action shall be taken by the Borrower for the
purpose of effecting any of the foregoing; or
 
(v)           An order, judgment or decree shall be entered, or a case shall be
commenced, against the Borrower, without its application, approval or consent by
any court of competent jurisdiction, approving a petition or permitting the
commencement of a case seeking reorganization or liquidation of the Borrower or
appointing a receiver, trustee or liquidator of the Borrower, or of all or a
substantial part of the assets of the Borrower, and the Borrower, by any act,
indicate its approval thereof, consent thereto, or acquiescence therein, or such
order, judgment, decree or case shall continue unstayed and in effect for any
period of 90 consecutive days or an order for relief in connection therewith
shall be entered; or
 


 
 

--------------------------------------------------------------------------------

 
 
(vi)           If the Borrower shall dissolve or liquidate, or be dissolved or
liquidated, or cease to legally exist, or merge or consolidate, or be merged or
consolidated, with or into any other corporation.
 
All payment obligations arising under this Note are subject to the express
condition that at no time shall the Borrower be obligated or required to pay
interest at a rate which could subject the Holder to either civil or criminal
liability as a result of being in excess of the maximum rate which the Borrower
is permitted by law to contract or agree to pay.  If by the terms of this Note,
the Borrower is at any time required or obligated to pay interest at a rate in
excess of such maximum rate, the applicable rate of interest shall be deemed to
be immediately reduced to such maximum rate, and interest thus payable shall be
computed at such maximum rate, and the portion of all prior interest payments in
excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of principal.
 
No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or
privilege.  All rights and remedies existing hereunder are cumulative to, and
not exclusive of, any rights or remedies otherwise available.
 
This Agreement and the rights of the parties shall be construed and enforced in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such state and without regard to
principles of conflicts of law.  Each party irrevocably (a) consents to the
jurisdiction of the federal and state courts situated in New York, New York in
any action that may be brought for the enforcement of this Note, and (b) submits
to and accepts, with respect to its properties and assets, generally and
unconditionally, the in personam jurisdiction of the aforesaid courts, waiving
any defense that such court is not a convenient forum; provided, however, that
if the federal and state courts situated in New York, New York refuse to accept
jurisdiction in any action brought for the enforcement of this Note, each party
irrevocably (a) consents to the jurisdiction of the federal and state courts
situated in Wilmington, Delaware in any such action, and (b) submits to and
accepts, with respect to its properties and assets, generally and
unconditionally, the in personam jurisdiction of the aforesaid courts, waiving
any defense that such court is not a convenient forum.  In any such litigation
to the extent permitted by applicable law, each party waives personal service of
any summons, complaint or other process, and agrees that the service thereof may
be made either (i) in the manner for giving of notices provided in this Note
(other than by telecopier) or (ii) in any other manner permitted by law.  
 
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND WAIVE ANY RIGHT TO BRING A COUNTERCLAIM AGAINST
THE HOLDER IN ANY ACTION TO ENFORCE THIS NOTE.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR HOLDER TO ACCEPT THIS NOTE.
 
All notices, requests or other communications required or permitted to be given
under this Agreement to any party shall be in writing and shall be deemed to
have been sufficiently given when delivered by personal service or sent by
registered mail, overnight courier services with provided evidence of delivery
or attempted delivery, or facsimile, to the Borrower at 124 West Capitol Avenue,
Suite 880, Little Rock, Arkansas 72201 (fax: 501-375-5249), with a copy to
William E. Kelly, Esq., Nixon Peabody LLP, 100 Summer Street, Boston,
Massachusetts 02110 (fax: 866-743-4899) or to the Holder at 1835 Newport
Boulevard, A-109 – PMB 467, Costa Mesa, California 92627 (fax: 949-631-2325),
with a copy to Joseph P. Bartlett, Esq., 1900 Avenue of the Stars, 19th Floor,
Los Angeles, California, 90067 (fax: 310-388-1055).  Either party may, by like
notice, change the address or telecopy number or the person to whom notice is to
be given.  Notice shall be deemed given when received or when attempted delivery
is made (based on evidence of attempted delivery by the United States Postal
Service or an overnight courier or a messenger service), provided that notice by
telecopier shall be deemed given when receipt is acknowledged by the recipient.
 


 
 

--------------------------------------------------------------------------------

 
 
This Note may be amended or supplemented only by the written agreement of the
Holder and the Borrower.
 
This Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns.  The
Borrower may not assign any of its obligations under this Note without the
consent of the Holder.
 
If default is made in the payment of this Note, the Borrower shall pay the
Holder hereof reasonable costs of collection, including reasonable attorneys’
fees, regardless of whether the Holder commenced litigation in order to enforce
its rights under this Note.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by its duly authorized Executive Vice President and Chief Financial
Officer as of the date and year first above written.
 

 
ThermoEnergy Corporation
                   
By:
/s/  Andrew T. Melton
   
Andrew T. Melton
   
Executive Vice President and CFO


